The defendant could easily and accurately ascertain by reading the indictment what charge he had to answer. More than this is not required: Com. v. B.  O.R.R. Co., 35 Pa. Super. 474. He was accused of taking out of the county the property of G.M. Darrow with intent to prevent its being sold by virtue of an execution at the suit of Harrington *Page 574 
v. Geo. E. Morris after levy had been made thereon, he knowing that the property had been levied on by G.M. Darrow, sheriff. It is evident that the statement that the property was that of Darrow referred to such qualified ownership as he had as sheriff. See Weidensaul v. Reynolds, 49 Pa. 73. Defendant, however, was informed that the property was alleged to be his own property levied on by virtue of a judgment which Harrington had against him.
The allegation that Darrow was the owner was mere surplusage. "The substantial offense is the fraudulent removal": Com. v. Lewis, 6 Pa. Super. 610. The act is broad enough to cover all cases where property under levy is removed to prevent its sale, it matters not who was the owner thereof. Certainly a debtor's property is meant, for of necessity, if there be an execution, there must be a debtor, but who the debtor is, is of no moment. The essential thing is that the property is in the custody of the sheriff. Any person who removes his property or the property of any other person in the manner and with the intent set out in the act falls within its provisions. I would affirm the judgment.
BALDRIGE, J., joins in this dissent.